Exhibit 10.4

ADDITIONAL MODIFICATION AGREEMENT

THIS ADDITIONAL MODIFICATION AGREEMENT (this “Agreement”) is dated as of
February 6, 2009, by and between ELANDIA INTERNATIONAL INC., a Delaware
corporation (the “Company”) and STANFORD INTERNATIONAL BANK LTD., an Antiguan
banking corporation (“Stanford”).

RECITALS

WHEREAS, the Company and Stanford entered into that certain Modification
Agreement as of the date hereof (the “Modification Agreement”); and

WHEREAS, in partial consideration of the Company agreeing to the amendment of
the Credit Agreement described in the Modification Agreement, Stanford has also
agreed to (i) transfer and exchange $2,325,000 in indebtedness due from Desca
Holding LLC originally to Stanford Bank (Panama), S.A. under the Contrato de
Limea de Adelantos dated April 16, 2008 and related documentation (the
“Transferred Debt”) into 344,444 shares of Series B Convertible Preferred Stock
of the Company (the “Additional Series B Preferred Stock”) in accordance with
the terms and conditions set forth herein, and (ii) cancel any accrued and
unpaid interest outstanding on such principal amount.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

1. Transfer and Exchange. Stanford hereby agrees, subject to the issuance of the
Additional Series B Preferred Stock as provided in Section 2 below and the
transfer in due form by Stanford of the promissory note(s) evidencing the
Transferred Debt, to transfer the Transferred Debt, free and clear of any liens,
claims or encumbrances, to the Company at any time on or before February 28,
2009 (the “Outside Transfer Date”). Following such transfer, the Transferred
Debt shall remain the lawful indebtedness of the Maker to the Company.

2. Issuance of Additional Series B Preferred Stock. At the time of transfer, the
Company shall, and hereby agrees to issue one or more stock certificates
evidencing the Additional Series B Preferred Stock which stock shall initially
be registered in the name of Stanford and, subject to the effectiveness of such
agreement at the time of transfer of the Transferred Debt, transferred to the
trustee on the date of issuance pursuant to the Voting Trust Agreement among
Stanford, the Company and Pete Pizarro (the “Voting Trust Agreement”). The
Additional Series B Preferred Stock shall have the terms set forth in the
Amended and Restated Certificate of Designations, Rights and Preferences of the
Additional Series B Preferred Stock in the form attached as Exhibit “C” to the
Modification Agreement (the “Amended and Restated Certificate of Designation”).
Simultaneously with the execution hereof, the Board of Directors of the Company
shall cause the Company’s certificate of incorporation to be amended to
incorporate the terms and provisions of the Amended and Restated Certificate of
Designation.



--------------------------------------------------------------------------------

3. Failure to Accomplish Transfer. In the event Stanford does not transfer the
Transferred Debt by the Outside Transfer Date, the parties hereby agree that the
Transferred Debt shall not be transferred, and in lieu of such transfer,
Stanford, or the trustee under the Voting Trust Agreement if then effective,
shall surrender and deliver to the Company for cancellation 1,801,740 shares of
Common Stock on March 1, 2009.

4. Representations and Warranties of the Company. The Company represents and
warrants to Stanford as follows:

a. Corporate Existence and Power. The Company is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and is duly qualified or licensed to transact business in all
places where such qualification or license is necessary. The Company has the
power to enter into and perform this Agreement and the other documents
contemplated hereby, and such documents when duly executed and delivered for
value will, constitute the legal, valid and binding obligations of the Company
enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

b. Authority. The making and performance by the Company and the additional
documents pursuant hereto, has been duly authorized by all necessary legal
action of the Company, and does not and will not violate any provision of law or
regulation, or any writ, order or decree of any court, governmental, regulatory
authority or agency, and does not and will not, with the passage of time or the
giving of notice, result in a breach of, or constitute a default or require any
consent under, or result in the creation of any lien, charge or encumbrance upon
any property or assets of the Company, pursuant to any instrument or agreement
to which the Company is a party or by which the Company or its properties may be
bound or affected.

c. Concerning the Common Stock and the Preferred Stock. The Additional Series B
Preferred Stock, the Option and the Common Stock issuable upon conversion of the
Additional Series B Preferred Stock when issued and delivered and paid for in
compliance with the provisions of this Agreement, are and shall be duly and
validly issued, fully paid and non-assessable and will not subject the holder
thereof to personal liability by reason of being such a holder.

5. Representations and Warranties of Stanford. Stanford represents and warrants
to the Company as follows:

a. Corporate Existence and Power. Stanford is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
is duly qualified or licensed to transact business in all places where such
qualification or license is necessary. Stanford has the power to enter into and
perform this Agreement and the other documents contemplated hereby, and such
documents when duly executed and delivered for value will, constitute the legal,
valid and binding obligations of Stanford

 

2



--------------------------------------------------------------------------------

enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

b. Authority. The making and performance by Stanford and the additional
documents pursuant hereto, has been duly authorized by all necessary legal
action of Stanford, and does not and will not violate any provision of law or
regulation, or any writ, order or decree of any court, governmental, regulatory
authority or agency, and does not and will not, with the passage of time or the
giving of notice, result in a breach of, or constitute a default or require any
consent under, or result in the creation of any lien, charge or encumbrance upon
any property or assets of Stanford, pursuant to any instrument or agreement to
which Stanford is a party or by which Stanford or its properties may be bound or
affected.

c. Investment Purpose. Stanford is acquiring the Additional Series B Preferred
Stock and the shares of Common Stock of the Company issuable upon the conversion
of any Additional Series B Preferred Stock (collectively, the “Securities”), for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act of 1933, as amended (the
“Securities Act”).

d. Accredited Investor Status. Stanford is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D under the Securities Act. Stanford has
not been formed solely for the purpose of acquiring the Additional Series B
Preferred Stock or other Securities.

e. Reliance on Exemptions. Stanford understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the Securities Act and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Stanford’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Stanford set forth herein in order to determine the
availability of such exemptions and the eligibility of Stanford to acquire such
Securities.

f. Transfer or Resale. Stanford understands that the Securities have not been
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned, pledged, hypothecated or transferred unless
(A) subsequently registered thereunder, (B) Stanford shall have delivered to the
Company an opinion of counsel, in a form reasonably satisfactory to the Company,
to the effect that such Securities may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) Stanford provides the Company
with such documents and certificates as the Company may reasonably request to
demonstrate to its satisfaction that such Securities can be sold, assigned or
transferred pursuant to Rule 144 promulgated under the Securities Act (or a
successor rule thereto).

g. No General Solicitation. Stanford is not acquiring the Securities as a result
of any advertisement, article, notice or other communication regarding any
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

3



--------------------------------------------------------------------------------

h. Adequate Information. Stanford is aware of the Company’s business affairs and
financial condition, and has acquired information about the Company sufficient
to reach an informed and knowledgeable decision to acquire the Securities.

i. Sophistication and Experience. Stanford, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities and has so evaluated the merits and
risks of such investment.

j. Ability to Bear Risk. Stanford is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

k. Legend. Stanford understands that the stock certificates representing the
Securities shall bear a restrictive legend in substantially the following form
(or another legend substantially in such form as the transfer agent for the
Company may from time to time use generally on certificates evidencing
restricted securities of the Company):

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or applicable state
securities laws. Such securities have been acquired for investment and may not
be offered for sale, sold, transferred or assigned in the absence of an
effective registration statement or an opinion of counsel, in a form reasonably
satisfactory to the issuer, that registration is not required under said Act or
applicable state securities laws.”

l. Transferred Debt. The Transferred Debt represents the total obligations of
Desca Holding LLC issued and outstanding to Stanford Bank (Panama) S.A. Stanford
owns title to the Transferred Debt free and clear of any liens, claims or
encumbrances.

6. Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be effective upon personal
delivery, via facsimile (upon receipt of confirmation of error-free transmission
and mailing a copy of such confirmation, postage prepaid by certified mail,
return receipt requested) or two business days following deposit of such notice
with an internationally recognized courier service, with postage prepaid and
addressed to each of the other parties thereunto entitled at the following
addresses, or at such other addresses as a party may designate by five days
advance written notice to each of the other parties hereto.

 

If to the Company:    eLandia International Inc.    133 Sevilla Avenue    Coral
Gables, Florida    Attention: Pete R. Pizarro    Telephone: 305-415-8830   
Facsimile: 786-413-1913

 

4



--------------------------------------------------------------------------------

With a copy to:    Carlton Fields P.A.    4000 International Place    100 SE 2nd
Street    Miami, Florida 33131    Attention: Seth P. Joseph    Telephone:
305-530-0050    Facsimile: 305-530-0055 If to Stanford:    Stanford
International Bank Ltd.    No. 11 Pavilion Drive    St. John’s, Antigua    West
Indies    Attention: James M. Davis, Chief Financial Officer    Telephone:
901-680-5260    Facsimile: 901-680-5265 With a copy to:    Akerman Senterfitt   
One S.E. 3rd Avenue, 28th Floor    Miami, Florida 33131    Attention: Carl
Roston    Telephone: 305-374-5600    Facsimile: 305-349-4799

7. Governing Law; Jurisdiction. This Agreement shall be governed in all respects
by the laws of the State of Florida. All suits, actions or proceedings arising
out of, or in connection with, this Agreement or the transactions contemplated
by this Agreement shall be brought in any federal or state court of competent
subject matter jurisdiction sitting in Miami-Dade County, Florida.

8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. This
Agreement may be delivered by facsimile, and facsimile signatures shall be
treated as original signatures for all applicable purposes.

9. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof.

10. Amendment; Waiver. This Agreement and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of the same is sought. This Agreement may be
amended only by a writing executed by all parties hereto.

 

5



--------------------------------------------------------------------------------

11. Further Assurances. At any time, and from time to time, after the effective
date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property interests transferred hereunder or otherwise to carry out the
intent and purposes of this Agreement.

[Signatures Begin on Following Page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

ELANDIA INTERNATIONAL INC.

By:  

/s/ Pete R. Pizarro

  Pete R. Pizarro   Chief Executive Officer STANFORD INTERNATIONAL BANK LTD. By:
 

/s/ James M. Davis

  James M. Davis   Chief Financial Officer